                            IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF IOWA
                                     WESTERN DIVISION


 NuStar Farms, LLC, Anthony Nunes, Jr., and
 Anthony Nunes, III,

              Plaintiffs,                                 Case No. 5:20-cv-04003-CJW-MAR
                 v.
 Ryan Lizza and Hearst Magazine Media, Inc.,

              Defendants.


                        DECLARATION OF NATHANIEL S. BOYER

       I, NATHANIEL S. BOYER, declare as follows pursuant to 28 U.S.C. § 1746:

       1.      I, Nathaniel S. Boyer, represent defendants Ryan Lizza and Hearst Magazine

Media, Inc. (“Defendants”) in this case. I make this declaration of personal knowledge and if

called as a witness I could and would testify competently to the facts stated herein.

       2.      Annexed hereto as Exhibit A are true and correct copies of



             produced by Plaintiffs and bearing Bates numbers PX2264-67, PX2268-75.

       3.      Annexed hereto as Exhibit B is a true and correct copy of a chart dated April 16,

2021 received from the SSA by Defendants in response to this Court’s order, ECF Nos. 80, 89.

       4.      Annexed hereto as Exhibit C is a true and correct copy of NuStar’s Verified

Answer to Defendants’ Interrogatory 1, dated April 1, 2021.

       5.      Annexed hereto as Exhibit D is a true and correct copy of an April 26, 2021 to

May 6, 2021 email chain between Plaintiffs’ counsel and Defendants’ counsel.

       6.      Annexed hereto as Exhibit E is a true and correct copy of a subpoena ad

testificandum and duces tecum to                               , c/o Steven S. Biss, who agreed to


                                   1
    Case 5:20-cv-04003-CJW-MAR Document 106-2 Filed 05/18/21 Page 1 of 5
accept service of the subpoena on Defendants’ understanding that Mr. Biss had been engaged to

represent                           for the purpose of accepting the subpoena on his behalf,

marked as Defendants’ Exhibit 2 at the deposition of                            . See supra Ex. D.

         7.     Annexed hereto as Exhibit F is a true and correct copy of the transcript of the

deposition of                             , which began on May 12, 2021.

         8.     Annexed hereto as Exhibit G is a true and correct copy of Defendants’ Exhibit 6

to the May 12, 2021 deposition of                              , documents produced by Plaintiffs

bearing Bates numbers PX 687-689, PX 2257 (redacted in part).

         9.     Immediately following the close of the May 12, 2021 deposition of

                     , Mr. Biss informed me via the Veritext Virtual remote deposition platform

that

                                                                their depositions. Mr. Biss made

the latter representation




                                                        notwithstanding the fact that Mr. Biss

does not represent the NuStar employees



         10.    Annexed hereto as Exhibit H is a true and correct copy of the transcript of the

May 13, 2021 telephonic status conference in this case held before Magistrate Judge Roberts.

See ECF No. 102.




                                      2
       Case 5:20-cv-04003-CJW-MAR Document 106-2 Filed 05/18/21 Page 2 of 5
       11.      Annexed hereto as Exhibit I is a true and correct copy of a May 13, 2021 email

from Plaintiffs’ counsel, Steven Biss, to my colleagues Nicholas Klinefeldt, Michael Giudicessi,

and me.

       12.      Throughout discovery in this case, Mr. Biss has repeatedly communicated to me

that Defendants’ counsel is prohibited by the Iowa Rules of Professional Conduct from

communicating with any NuStar’s employees. During a meet and confer telephone call on

Tuesday, February 9, I asked Mr. Biss if he appreciated that, by taking this position, he is

acknowledging that all NuStar employees are persons who “ha[ve] authority to obligate the

organization with respect to the matter or whose act or omission in connection with the matter

may be imputed to the organization for purposes of civil or criminal liability.” See Iowa R. Prof.

Conduct 32:4.2, comment no. 7 (identifying which “constituents” of a “represented

organization,” like NuStar, may not be contacted by Defendants’ counsel about the subject of the

representation). Mr. Biss responded that he agreed that this was the case.

       13.      Defendants originally intended to depose eight current NuStar employees. That

is, in addition to six NuStar employees who were scheduled to be deposed last week,



                                                                 Defendants also asked Plaintiffs’

counsel to produce current employees                                               for a

deposition. On May 6, Mr. Biss stated that that he could not accept service of deposition

subpoenas for                                     , because the former had recently left the

employment of NuStar (and NuStar did not have a forwarding address), and the latter recently

died. See supra Ex. D.




                                   3
    Case 5:20-cv-04003-CJW-MAR Document 106-2 Filed 05/18/21 Page 3 of 5
       14.

                                    as PX688 (front) and PX689 (back). See supra Ex. G.




See PX 689 (annotations in red added).



                          See Dep’t of Homeland Security, Immigrant Classes of Admission,

https://www.dhs.gov/immigration-statistics/lawful-permanent-residents/ImmigrantCOA (last

visited May 15, 2021).



       15.    On April 23, 2021, Mr. Klinefeldt and I had a meet and confer telephone

conference with Mr. Biss. On the call,




                                                                                        . Mr.

Biss responded that he would consider these concerns.




                                   4
    Case 5:20-cv-04003-CJW-MAR Document 106-2 Filed 05/18/21 Page 4 of 5
          16.    On May 3, 2021, I received an email from Mr. Biss. In the email, he asked to

“meet and confer regarding the parameters for the NuStar employee depositions.” Mr. Biss

wrote that “you will not be permitted to ask questions that are calculated to discriminate against

an employee or violate that employee’s rights guaranteed by Federal Law,” adding that, “[i]f we

can’t agree on parameters, then Plaintiffs will need to seek relief under Rule 26c.” I conferred

with Mr. Biss on May 4, 2021, at which time I told Mr. Biss that Defendants intended to ask the

witnesses questions concerning their

                           Mr. Biss said that he would seek a conference with the Court. He never

did so.

          17.    Annexed hereto as Exhibit J is a true and correct copy of an excerpt of the

transcript of the April 15, 2021 telephonic status conference in this case held before Magistrate

Judge Roberts (ECF No. 99).

          18.    Annexed hereto as Exhibit K is a true and correct copy of an excerpt of the

transcript of the April 26, 2021 deposition of Father James Callahan.

          19.    Annexed hereto as Exhibit L are true and correct copies of subpoena ad

testificandum and duces tecum to

                                                                         , c/o Steven S. Biss, who

agreed to accept service of the subpoenas on Defendants’ understanding that Mr. Biss had been

engaged to represent those individuals for the purpose of accepting the subpoenas on their

behalf.

          I declare under penalty of perjury that the following is true and correct. Executed this

17th day of May, 2021, in New York, New York.

                                                         /s/ Nathaniel S. Boyer
                                                         NATHANIEL S. BOYER



                                   5
    Case 5:20-cv-04003-CJW-MAR Document 106-2 Filed 05/18/21 Page 5 of 5
